Title: Treasury Department Circular to the Collectors of the Customs, 28 May 1794
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs



Treasury Department, May 28th, 1794.
Sir,

An act has just passed the Legislature prohibiting for a limited time the exportation of arms and ammunition, &c. a copy of which is herewith enclosed for your Government.
I request that you will particularly enjoin it upon the proper officers to pay an immediate and strict attention to the due execution of the said act.
The enclosed is a translation of a Decree of the National Convention, making an alteration in the National Flag of France, which is transmitted for information.
With great consideration,   I am, Sir,   Your obedient servant,

A Hamilton

